Case: 13-12917   Date Filed: 01/13/2014   Page: 1 of 7


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12917
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 2:13-cv-0286-SLB


WILLIAM B. CASHION NEVADA SPENDTHRIFT TRUST,
STEVEN MARK HAYDEN,

                                                          Plaintiffs-Appellants,

                                  versus


ROBERT VANCE, JR.

                                                               Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (January 13, 2014)

Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-12917       Date Filed: 01/13/2014       Page: 2 of 7


       William B. Cashion Nevada Spendthrift Trust and Steven Mark Hayden (the

Trust) appeal the district court’s grant of state court judge Robert Vance, Jr.’s

motion to dismiss with prejudice the Trust’s 42 U.S.C. § 1983 claim. The Trust

contends Judge Vance deprived it of due process when he entered orders “without

authority or jurisdiction” in a state court case in which the Trust was the defendant.

The district court dismissed the Trust’s §1983 action because it determined Judge

Vance was entitled to judicial immunity. 1 After review,2 we agree that Judge

Vance is entitled to judicial immunity and affirm the district court.

                                    I. BACKGROUND

       On February 8, 2012, the Trust was sued by William B. Cashion and

Western Steel, Inc. in the Circuit Court of Jefferson County, Alabama. At the time

of filing, the Circuit Court of Jefferson County had a specialized Commercial

Litigation Docket (CLD), which was designed to handle business disputes. Judge

Vance was the sole judge presiding over the CLD.

       Initially upon filing, the case was assigned to Judge Houston Brown.

However, shortly after this assignment, Cashion’s attorneys filed a request for


       1
           The district court also found Judge Vance was entitled to Eleventh Amendment
immunity to the extent the Trust’s complaint could be read to assert a claim against Judge Vance
in his official capacity. The Trust does not appeal this determination.
       2
        We review the district court’s dismissal of a complaint de novo. Guarino v. Wyeth,
LLC, 719 F.3d 1245, 1248 (11th Cir. 2013).
                                               2
               Case: 13-12917     Date Filed: 01/13/2014    Page: 3 of 7


reassignment to Judge Vance, at which time Judge Brown submitted a request for

reassignment to the CLD. The Jefferson County Presiding Circuit Judge was the

only person with the authority to effect reassignment and the case was not

officially transferred to Judge Vance’s docket until March 14, 2012. Nonetheless,

from February 8, 2012, to March 14, 2012, Judge Vance entered four orders in the

action while he was not officially the presiding judge.

      On February 11, 2013, the Trust filed a 42 U.S.C. § 1983 complaint in

federal district court, alleging Judge Vance violated their due process rights by

entering the four orders before he was officially assigned to the case. Judge Vance

filed a motion to dismiss the case with prejudice, claiming judicial immunity for

his actions. On June 18, 2013, the district court granted Judge Vance’s motion to

dismiss with prejudice. This appeal followed.

                                  II. DISCUSSION

      “Few doctrines were more solidly established at common law than the

immunity of judges from liability for damages for acts committed within their

judicial jurisdiction.” Pierson v. Ray, 386 U.S. 547, 553-54 (1967). “Judges are

entitled to absolute judicial immunity from damages for those acts taken while they

are acting in their judicial capacity unless they acted in the clear absence of all

jurisdiction.” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (quotations


                                           3
               Case: 13-12917     Date Filed: 01/13/2014    Page: 4 of 7


omitted). A judge is entitled to immunity “even when the judge’s acts are in error,

malicious, or were in excess of his or her jurisdiction.” Id.

      The Supreme Court established a two-part test for determining whether a

judge enjoys absolute immunity in Stump v. Sparkman, 435 U.S. 349 (1978). In

applying that test, the first question is whether the judge dealt with the plaintiff in

his judicial capacity. Dykes v. Hosemann, 776 F.2d 942, 945 (11th Cir. 1985) (en

banc). If he did not, he is not entitled to judicial immunity. Id. If he did act in his

judicial capacity, then we ask whether the judge acted in the clear absence of all

jurisdiction. Id. Thus, we must determine whether Judge Vance acted in his

judicial capacity in entering the four orders in this case while it was not officially

assigned to him, and, if so, whether he acted in the absence of all jurisdiction.

      We have applied the following analysis in determining whether a judge’s

actions were made while acting in his judicial capacity—whether:

      (1) the act complained of constituted a normal judicial function;
      (2) the events occurred in the judge’s chambers or in open court;
      (3) the controversy involved a case pending before the judge; and
      (4) the confrontation arose immediately out of a visit to the judge in
      his judicial capacity.

Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005).




                                           4
                Case: 13-12917       Date Filed: 01/13/2014      Page: 5 of 7


       This analysis was first articulated in McAlester v. Brown, 469 F.2d 1280,

1282 (5th Cir. 1972). 3 In McAlester, this Court cited these four factors, that when

taken together, compelled the conclusion a judge was acting “in his judicial

jurisdiction.” Id. The Fifth Circuit has since explained these “four factors are to

be broadly construed in favor of immunity,” and that “[i]n some situations,

immunity is to be afforded even though one or more of the McAlester factors is not

met.” Malina v. Gonzales, 994 F.2d 1121, 1124 (5th Cir. 1993).

       In determining whether Judge Vance was entitled to judicial

immunity, the district court relied on the analysis as it was articulated in

Malina, 994 F.2d at 1124. The factors as quoted from Malina differed from

McAlester at part (3), in which “pending before the judge” was changed to

“pending before the court.” See id. at 1124 (emphasis added). The Trust

argues this distinction is critical because its case was not pending before

Judge Vance at the time he entered the four orders, even though the case was

pending before the court. The Trust asserts this Court’s precedent squarely

holds that a judge acts in his judicial capacity only in cases pending before

him, and the fact the case was pending before the Circuit Court of Jefferson



       3
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.
                                                 5
               Case: 13-12917     Date Filed: 01/13/2014   Page: 6 of 7


County was not sufficient to grant Judge Vance judicial immunity for his

actions.

      We agree with the district court’s conclusion that Judge Vance was acting in

his judicial capacity when entering the four orders. The distinction between

“court” and “judge” at part (3) of the McAlester analysis is immaterial. Judicial

immunity focuses on the nature of the action and the judicial character of the

conduct. Entering orders is a normal judicial function occurring in judicial

chambers, the orders were entered pursuant to a visit to Judge Vance in his judicial

capacity, and the case was pending before the Circuit Court of Jefferson County.

Although the “official” reassignment to Judge Vance from Judge Brown had not

yet occurred at the time Judge Vance entered the four orders, he was acting within

his judicial capacity in entering the orders.

      The Trust also contends that because Judge Vance was not officially

assigned to the case when he entered the orders, he was acting in the absence of

jurisdiction. See Dykes, 776 F.2d at 945. The precedents of both the Supreme

Court and the Eleventh Circuit tie judicial immunity directly to the subject-matter

jurisdiction of the court, not the internal rules for assignment of its member judges.

For instance, the Supreme Court has held that a judge was entitled to absolute

immunity for revoking an attorney’s license because the court on which the judge

served, “[t]he Criminal Court of the District, as a court of general criminal
                                           6
               Case: 13-12917     Date Filed: 01/13/2014    Page: 7 of 7


jurisdiction, possessed the power to strike the name of the plaintiff from its rolls as

a practicing attorney.” Bradley v. Fisher, 80 U.S. 335, 354 (1871) (emphasis

added); see also Stump, 435 U.S. at 357 (“We cannot agree that there was a ‘clear

absence of all jurisdiction’ in the DeKalb County Circuit Court to consider the

petition presented by Mrs. McFarlin.” (emphasis added)). Similarly, this Court

stated in Dykes that immunity exists “for judicial acts within the jurisdiction of the

court.” 776 F.2d at 945 (emphasis added).

      In Alabama, “[t]he circuit court shall exercise general jurisdiction in all

cases except as may otherwise be provided by law.” Ala. Const. art. VI, § 142.

Subject-matter jurisdiction generally lies with a court, and not with a specific judge

sitting on that court. Ex parte Montgomery, 79 So. 3d 660, 668 n.4 (Ala. Civ. App.

2011). The Circuit Court of Jefferson County had jurisdiction over the state court

case. Therefore, Judge Vance, as a Circuit Court judge of the court in which the

underlying state court case was pending, did not act in the clear absence of all

jurisdiction when entering the four orders at issue before the case was officially

assigned to him.

                                 III. CONCLUSION

      Accordingly, we affirm the district court’s dismissal of the Trust’s complaint

and grant of judicial immunity to Judge Vance.

      AFFIRMED.
                                           7